TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 17, 2022



                                       NO. 03-18-00759-CR


                               Jessie Lee Brooks, Jr., Appellant

                                                 v.

                                    The State of Texas, Appellee




         APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
            MODIFIED AND, AS MODIFIED, AFFIRMED ON REMAND –
                       OPINION BY JUSTICE KELLY




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment as follows:


      (1) The notation of “1ST DEGREE FELONY” under the heading “Degree of
          Offense:” is deleted and replaced with the notation “2ND DEGREE FELONY”.

      (2) The notations of “TRUE” under each of the headings “Plea to 1st Enhancement
          Paragraph:” and “Plea to 2nd Enhancement/Habitual Paragraph:” are deleted and
          replaced with notations of “NOT TRUE”.


The judgment, as modified, is affirmed. Because appellant is indigent and unable to pay costs,

no adjudication of costs is made.